Citation Nr: 9919706	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-40 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for ocular histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to February 
1961.  This appeal arises from a January 1996 rating decision 
of the Department of Veterans Affairs (VA), Muskogee, 
Oklahoma, regional office.  The claims folder was transferred 
to the North Little Rock, Arkansas, regional office (RO) 
later in January 1996.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Credible medical evidence has linked the veteran's 
current ocular histoplasmosis with abnormal chest X-ray 
findings during service.


CONCLUSION OF LAW

Ocular histoplasmosis was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for service connection for 
ocular histoplasmosis is well grounded; the evidence shows a 
current diagnosis of the disability, and medical opinions 
have related the current disorder to inservice findings.  The 
Board is able to adjudicate the claim based on the record as 
it now stands, and there is no further duty to assist the 
claimant in the development of the claim.  38 U.S.C.A. § 5107 
(West 1991).

The Board notes that the current decision is based on a 
review of the merits of the case, an issue that the RO, in 
its determination that the claim was not well-grounded, did 
not address.  However, in view of the grant of the benefit 
sought, the Board finds that the veteran has not been 
prejudiced by this action.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The available service medical records show that the veteran 
was issued eyeglasses on two occasions during 1960.  A chest 
X-ray report dated in May 1959 identified an azygous lobe on 
the right side.  

The veteran began experiencing significant vision problems 
during the 1970's.  Private medical records dated from 1980 
to 1982 show treatment for ocular histoplasmosis with 
bilateral macular involvement showing an active subretinal 
neovascular process threatening the fovea of the right eye 
and an inactive lesion that had destroyed the macula of the 
left eye.  The veteran was given instruction at a VA low 
vision clinic in January 1995.  The diagnoses were presumed 
ocular histoplasmosis syndrome and blindness/low vision.

A statement dated in December 1995 by R.W. Ross, M.D., stated 
that he had examined the veteran and reviewed the inservice 
1959 X-ray report.  Dr. Ross noted that the veteran's 
diagnosis was histoplasmosis.  He stated that ocular 
histoplasmosis syndrome referred to a choriodopathy which was 
believed to be induced by the fungus Histoplasma capsulata.  
Usually the primary infection in the lungs and chest X-ray 
findings show hilar adenopathy.  Normally, it completely 
heals, leaving calcific granulomas in the hilar nodes of the 
lungs.  Dr. Ross went on to state that since the veteran's 
1959 military chest X-ray originally identified his azygos 
aberrant lobe which was clearly calcific granuloma, it 
appeared obvious that his histoplasmosis infection occurred 
during or prior to 1959; this conclusion was fully consistent 
with a normally observed evolution of this disease.  

A VA physician, Diane Johnston, M.D., reviewed Dr. Ross's 
opinion and provided a statement dated in January 1996.  Dr. 
Johnston stated that based on her reading of the May 1959 X-
ray report, that report did not describe what Dr. Ross stated 
it showed.  Dr. Johnston concluded that the X-ray report did 
not support a history of histoplasmosis leading to ocular 
manifestations.

An April 1996 statement from Linda L. Edmondson, A.M, O.D., a 
doctor of optometry, noted that the pathogenesis of 
histoplasmosis was such that a patient may develop the 
macular form of the disease 20 to 30 years subsequent to the 
acute or pulmonary phase.  She further stated that the 1959 
military chest X-rays which revealed calcific granulomas were 
consistent with Histoplasma infection prior to this date.  
The fact that the infection was not diagnosed as causing 
macular problems until many years later was very typical of 
the natural history of the disease.

In April 1996, the National Archives Civilian Personnel 
Records branch located a military X-ray film of the veteran.  
This was forwarded to Dr. Ross for review.  Dr. Ross provided 
an opinion dated in May 1996 which sated that he had reviewed 
an X-ray made by the U.S. Army in December 1960, and what he 
found on this X-ray was consistent with his statement in his 
December 1995 letter.  It remained Dr. Ross's firm opinion 
that this was consistent with a diagnosis of histoplasmosis.  
The 1960 X-ray film has subsequently been lost, and has not 
been reviewed by any other physician of record.  

A November 1996 statement from Joseph H. Manio, O.D., cited 
Dr. Ross's original December 1995 interpretation of the 1959 
X-ray, and stated that the most likely etiology of the 
veteran's presumed ocular histoplasmosis syndrome was 
secondary to systemic histoplasmosis demonstrated by military 
X-ray in 1959.

The medical record demonstrates that the veteran had an 
abnormality on at least one chest X-ray in service.  Drs. 
Ross and Edmondson have provided opinions which link the 
veteran's current ocular histoplasmosis to the pathology 
shown in service.  A VA physician disagreed, but provided no 
detailed explanation or rationale for her opinion.  The Board 
finds that the medical record as a whole demonstrates that 
the evidence for and against the conclusion that the 
veteran's current ocular histoplasmosis is related to 
inservice medical findings is at the very least in relative 
equipoise.  Resolving reasonable doubt in the veteran's 
favor, the Board concludes that the veteran is entitled to 
service connection for ocular histoplasmosis.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

Service connection for ocular histoplasmosis is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

